TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00188-CV


Sigifredo Guzman, Appellant

v.

Elsa Ramos, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-07-008093, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		In this restricted appeal from a no-answer default judgment, Sigifredo Guzman and
Elsa Ramos have filed a Joint Motion to Vacate Trial Court Judgment.  We grant the motion, vacate
the judgment, and remand to the trial court for further proceedings.


  
						Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson
Vacated and Remanded on Joint Motion
Filed:   January 23, 2009